Name: 2013/651/EU: Commission Implementing Decision of 8Ã November 2013 approving a preventive vaccination plan against low pathogenic avian influenza in a holding keeping mallard ducks in Portugal and certain provisions for their movements and products thereof (notified under document C(2013) 7310)
 Type: Decision_IMPL
 Subject Matter: animal product;  health;  international trade;  agricultural activity;  tariff policy;  Europe;  farming systems;  agricultural policy
 Date Published: 2013-11-13

 13.11.2013 EN Official Journal of the European Union L 302/53 COMMISSION IMPLEMENTING DECISION of 8 November 2013 approving a preventive vaccination plan against low pathogenic avian influenza in a holding keeping mallard ducks in Portugal and certain provisions for their movements and products thereof (notified under document C(2013) 7310) (Only the Portuguese text is authentic) (2013/651/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (1), and in particular Article 57(2) thereof, Whereas: (1) Directive 2005/94/EC provides that Member States are to ensure that vaccination against avian influenza is prohibited on their territory, except where emergency vaccination or preventive vaccination is carried out pursuant to the conditions laid down in the relevant Sections of Chapter IX of that Directive. (2) Section 3 of Chapter IX of Directive 2005/94/EC provides that Member States may introduce preventive vaccination in poultry as a long term measure to control that disease, where they deem that on the basis of a risk assessment certain areas of their territory, types of poultry husbandry or certain poultry categories are exposed to the risk of avian influenza. (3) Article 52(1)(c) further requires that Member States must ensure that vaccines to be used for vaccination of poultry or other captive birds against avian influenza should be authorised in accordance with Directive 2001/82/EC of the European Parliament and of the Council (2) or Regulation (EC) No 726/2004 of the European Parliament and of the Council (3). (4) Following outbreaks of low pathogenic avian influenza in 2007 and 2008 in certain poultry holdings in central and western Portugal, in particular in holdings that keep poultry intended for restocking supplies of game, an emergency vaccination plan was carried out pursuant to Commission Decision 2008/285/EC (4) and the disease was eradicated. (5) However, according to the results of a risk assessment, high value mallard breeding ducks kept on one holding located in Vila Nova da Barquinha in the region of Lisboa e Vale do Tejo, Ribatejo Norte, are still exposed to the potential risk of avian influenza infection, due to possible indirect contact with wild birds. (6) Portugal therefore submitted to the Commission for approval a preventive vaccination plan against avian influenza to be carried out as a long term measure until 31 July 2009. That plan was approved by Commission Decision 2008/838/EC (5). Further preventive vaccination plans against low pathogenic avian influenza submitted by Portugal were approved by Commission Decision 2010/189/EU (6) and Commission Implementing Decision 2012/110/EU (7). (7) The plan for preventive vaccination against low pathogenic avian influenza approved by Implementing Decision 2012/110/EU was implemented by Portugal until 31 July 2013. As provided for in Article 8 of that Decision, Portugal submitted a report on the implementation of that plan to the Standing Committee on the Food Chain and Animal Health. That report demonstrated that virus circulation was successfully prevented in the vaccinated mallard flocks as well as in poultry holdings located in the surrounding area. (8) On 26 August 2013, Portugal submitted a new plan for preventive vaccination against low pathogenic avian influenza to the Commission for approval. That plan is to be applied until 31 December 2014 (the preventive vaccination plan). (9) Scientific opinions of the European Food Safety Authority in 2005 (8), 2007 (9) and 2008 (10) have confirmed that preventive vaccination is a valuable tool to complement control measures for avian influenza. (10) In addition in order to detect a potential silent virus circulation in vaccinated birds, surveillance and laboratory testing in the holding keeping the vaccinated mallard ducks and unvaccinated sentinel birds should be carried out as set out in the preventive vaccination plan including individual identification of that poultry. (11) It is also appropriate to introduce certain restrictions on the movement of vaccinated mallard ducks, their hatching eggs and mallard ducks derived from such ducks in accordance with the preventive vaccination plan. Due to the small number of mallard ducks present on the holding where preventive vaccination is to be carried out, as well as for reasons of traceability and logistics, vaccinated mallard ducks should not be moved from that holding, but killed after the end of their reproductive cycle in accordance with the requirements of Article 18 of Council Regulation (EC) No 1099/2009 (11) and safely disposed of in accordance with the requirements set out in Commission Regulation (EU) No 142/2011 (12). (12) Portugal has taken additional measures pursuant to Commission Decision 2006/605/EC (13) for trade in poultry intended for restocking supplies of game. (13) To reduce the economic impact on the holding concerned, certain derogations from movement restrictions for mallard ducks derived from vaccinated mallard ducks should be allowed provided that such movements do not increase the risk for the spread of avian influenza and provided that official surveillance is carried out and that the specific animal health requirements for trade within the Union are complied with. (14) Considering the epidemiological situation as regards low pathogenic avian influenza in Portugal, the risk associated with the type of holding concerned and the limited scope of the preventive vaccination plan, the plan should be approved and implemented until 31 December 2014. (15) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Subject matter and scope 1. This Decision lays down certain measures to be applied in Portugal in one holding in the municipality of Vila Nova da Barquinha, region of Lisboa e Vale do Tejo, Ribatejo Norte, where preventive vaccination of mallard ducks (Anas platyrhynchos) intended for restocking supplies of game (mallard ducks) is carried out in a holding, which is exposed to the risk of the introduction of the avian influenza virus. Those measures include: (a) certain restrictions on the movement within and dispatch from Portugal of the vaccinated mallard ducks, their hatching eggs and mallard ducks derived therefrom; (b) the disposal of vaccinated mallard ducks. 2. This Decision shall apply without prejudice to the protection measures to be taken by Portugal in accordance with Directive 2005/94/EC and Decision 2006/605/EC. Article 2 Approval of the preventive vaccination plan 1. The plan for preventive vaccination against low pathogenic avian influenza in Portugal, as submitted by Portugal to the Commission on 26 August 2013, until 31 December 2014 (the preventive vaccination plan) is approved. 2. The Commission shall publish the preventive vaccination plan on its website. Article 3 Conditions for implementing the preventive vaccination plan 1. Portugal shall ensure that the preventive vaccination plan is implemented by using a monovalent inactivated vaccine containing the avian influenza subtype H5 authorised in accordance with Directive 2001/82/EC or Regulation (EC) No 726/2004. 2. Portugal shall ensure that the preventive vaccination plan is implemented as notified. Article 4 Marking and restrictions on the movement and dispatch and disposal of vaccinated mallard ducks Portugal shall ensure that vaccinated mallard ducks on the holding referred to in Article 1(1) are: (a) marked individually; (b) not moved to other poultry holdings within Portugal; (c) not dispatched from Portugal. After their reproductive period, those mallard ducks shall be killed on the holding referred to in Article 1(1) of this Decision in accordance with the requirements of Article 18 of Regulation (EC) No 1099/2009, and their carcases safely shall be disposed of in accordance with the requirements of Regulation (EU) No 142/2011. Article 5 Restrictions on the movement and dispatch of hatching eggs derived from mallard ducks on the holding referred to in Article 1(1) Portugal shall ensure that hatching eggs derived from mallard ducks on the holding referred to in Article 1(1): (a) are only moved to a hatchery in Portugal; (b) are not dispatched from Portugal. Article 6 Restrictions on the movement and dispatch of mallard ducks derived from vaccinated mallard ducks 1. Portugal shall ensure that mallard ducks derived from the vaccinated parent mallard ducks are only moved after hatching from the holding referred to in Article 1(1) to a holding located in an area surrounding that holding. That area shall be established and identified by Portugal as set out in the preventive vaccination plan. 2. By way of derogation from paragraph 1, mallard ducks derived from vaccinated parent mallard ducks and provided they are older than four month may be: (a) released into the wild in Portugal; or (b) dispatched from Portugal provided that: (i) the results of the surveillance and laboratory tests as set out in the preventive vaccination plan, are favourable; (ii) the conditions for dispatch of poultry for restocking supplies of wild game laid down in Decision 2006/605/EC are met. Article 7 Health certification for trade within the Union in mallard ducks derived from vaccinated mallard ducks Portugal shall ensure that health certificates for intra-Union trade in poultry intended for restocking supplies of game accompanying the mallard ducks dispatched pursuant to Article 6(2)(b) include the following sentence: The animal health conditions of this consignment are in accordance with Commission Implementing Decision 2013/651/EU (14). Article 8 Reports Portugal shall submit to the Commission a report on the implementation of the preventive vaccination plan within one month from the date of notification of this Decision and report every six months thereafter at the meeting of the Standing Committee on the Food Chain and Animal Health. Article 9 Applicability This Decision shall apply until 31 December 2014. Article 10 Addressee This Decision is addressed to the Portuguese Republic. Done at Brussels, 8 November 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 10, 14.1.2006, p. 16. (2) Directive 2001/82/EC of the European Parliament and of the Council of 6 November 2001 on the Community code relating to veterinary medicinal products (OJ L 311, 28.11.2001, p. 1). (3) Regulation (EC) No 726/2004 of the European Parliament and of the Council of 31 March 2004 laying down Community procedures for the authorisation and supervision of medicinal products for human and veterinary use and establishing a European Medicines Agency (OJ L 136, 30.4.2004, p. 1). (4) Commission Decision 2008/285/EC of 19 March 2008 concerning emergency vaccination against low pathogenic avian influenza in mallard ducks in Portugal and certain measures restricting the movements of such poultry and their products (OJ L 92, 3.4.2008, p. 37). (5) Commission Decision 2008/838/EC of 3 November 2008 concerning preventive vaccination against low pathogenic avian influenza in mallard ducks in Portugal and certain measures restricting the movements of such poultry and their products (OJ L 299, 8.11.2008, p. 40). (6) Commission Decision 2010/189/EU of 29 March 2010 concerning preventive vaccination against low pathogenic avian influenza in mallard ducks in Portugal and certain measures restricting the movements of such poultry and their products (OJ L 83, 30.3.2010, p. 62). (7) Commission Implementing Decision 2012/110/EU of 10 February 2012 concerning preventive vaccination against low pathogenic avian influenza in mallard ducks in Portugal and certain measures restricting the movements of such poultry and their products (OJ L 50, 23.2.2012, p. 46). (8) Scientific Opinion on Animal health and welfare aspects of Avian Influenza (The EFSA Journal (2005) 266, 1-21). (9) Scientific Opinion on Vaccination against avian influenza of H5 and H7 subtypes in domestic poultry and captive birds (The EFSA Journal (2007) 489). (10) Scientific Opinion on Animal health and welfare aspects of avian influenza and the risks of its introduction into the EU poultry holdings (The EFSA Journal (2008) 715, 1-161). (11) Council Regulation (EC) No 1099/2009 of 24 September 2009 on the protection of animals at the time of killing (OJ L 303, 18.11.2009, p. 1). (12) Commission Regulation (EU) No 142/2011 of 25 February 2011 implementing Regulation (EC) No 1069/2009 of the European Parliament and of the Council laying down health rules as regards animal by-products and derived products not intended for human consumption and implementing Council Directive 97/78/EC as regards certain samples and items exempt from veterinary checks at the border under that Directive (OJ L 54, 26.2.2011, p. 1). (13) Commission Decision 2006/605/EC of 6 September 2006 on certain protection measures in relation to intra-Community trade in poultry intended for restocking of wild game supplies (OJ L 246, 8.9.2006, p. 12). (14) OJ L 302, 13.11.2013, p. 53..